Citation Nr: 1613981	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  15-23 365	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for a left knee disorder.
 
2.  Entitlement to service connection for a left leg disorder, including a circulatory disability, to include as secondary to a left knee disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Jan Dils, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from February 1980 to February 1983. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was certified by the RO in Winston-Salem, North Carolina.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the "Virtual VA" and Veterans Benefit Management System (VBMS).  A May 2015 VA Examination is located in Virtual VA.  All records are now in these electronic systems.
 
The Veteran testified at a January 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.
 
The record raises the issues of entitlement to service connection for right leg and an acquired psychiatric disorder, to include depression, secondary to a left knee disorder.  The Veteran and his representative, however, are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issue of entitlement to service connection for a left leg disorder, including a circulatory disability, to include as secondary to a left knee disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
The evidence is at least in relative equipoise on the question of whether the Veteran's left knee disorder is etiologically related to his active duty service.
 
 
CONCLUSION OF LAW
 
With resolution of reasonable doubt in the Veteran's favor, a left knee disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).
 
Laws and Regulations
 
Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
 
Analysis
 
The Veteran seeks entitlement to service connection for a left knee disorder.  He has a current diagnosis of left knee joint osteoarthritis.  See May 2015 VA Examination.
 
During the January 2016 videoconference hearing, the Veteran testified that he first injured his left knee while training during active duty service.  His December 1979 entrance examination does not indicate any left knee problems, however, service treatment records do reflect treatment for left knee pain.  See January 1982, September 1982 and February 1983 Service Treatment Records.  The remaining issue is whether the left knee disorder is etiologically related to service.
 
The record contains conflicting medical evidence as to the etiology of the left knee disorder.  Following a July 2013 VA examination, the Veteran was diagnosed with left knee degenerative joint disease.  The examiner reviewed the claims file and conducted an in-person examination.  Following that examination the examiner opined that a left knee disorder was less likely than not etiologically related to service, noting that medical records did not establish chronicity or continuity of symptoms.  While acknowledging the January 1982 and February 1983 service treatment records, the examiner concluded significant trauma was not documented in service.  Finally, the examiner opined that the changes were degenerative in nature and typically due to the aging process.   
 
Following a May 2015 VA examination, the Veteran was diagnosed with left knee joint osteoarthritis and periostitis.  In one place, the examiner indicated that the claims file had not been reviewed, and in a separate place indicated that it had been.  Regardless, the examiner did not address the findings in the February 2014 letter from Dr. JD discussed below.  The VA examiner determined the left knee disorder was less likely than not etiologically related to service, and provided the limited rationale that "documentation for significant knee injury not found nor is there documentation of ongoing care after service...."  The examiner did not address the 1982 and February 1983 service treatment records.
 
By contrast, the record contains private medical records that indicate the left knee disorder is etiologically related to the Veteran's service.  A February 2014 letter indicates that the Veteran received left knee treatment from Dr. JD, a private physician.  Dr. JD indicated that the July 2013 VA examination was deficient, as it showed left knee flexion to 120 degrees with no loss of motion after repetitive testing.  During Dr. JD's examination, the range of motion was from 20 degrees to 90 degrees, and the knee was swollen.  Pain prevented any repetitive motion, and the Veteran was unable to kneel or squat.  Dr. JD noted patellofemoral crepitus, and determined that left knee pain was as likely as not etiologically related to the Veteran's  suffering an in-service training injury.  Contrary to both VA examiners, Dr. JD opined that service treatment records showed evidence of a major left knee injury that was the correct type to produce the current knee disorder.  Further, Dr. JD found the lack of documented treatment after service to be "immaterial."
 
Further, the claims file contains December 2015 private medical records from Dr. CS, an orthopedic surgeon.  Dr. CS treated the Veteran's left knee with cortisone injections.  Based on magnetic resonance imaging, Dr. CS determined the left knee disorder was manifested by a medial meniscal tear and degenerative arthritis.  Dr. CS noted the Veteran's report of his in-service injury, and opined that the "degenerative changes noted today are equally likely to be attributed to remote injury or not as prior injury could accelerate degenerative changes in the knee."
 
The Board finds the contrasting medical opinions to be of equal probative value regarding the etiology of the Veteran's left knee disorder.  Therefore, as the evidence of record is in relative equipoise, and resolving reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
 
ORDER
 
Entitlement to service connection for a left knee disorder is granted.
 
 
REMAND
 
The Veteran seeks entitlement to service connection for a left leg disorder, including a circulatory disability, to include as secondary to a left knee disorder.  
 
At the January 2016 videoconference hearing, the Veteran testified that he had undergone a procedure in which a vein in his left leg was cauterized.  The claims file does not currently contain any records of this procedure.  A remand is needed to obtain these and any other outstanding, relevant treatment records.
 
Further, the July 2013  and January 2016 VA examinations diagnosed the Veteran with varicose veins.  Both examinations found to relationship between this disorder and service, but provided the rationale that a lack of treatment documentation led to the determination that the varicose veins were not etiologically related to service or a left knee disorder.  This rationale is insufficient for the purpose of determining the etiology of the diagnosed varicose veins.  Additionally, the claim should be broadened to include any diagnosed left leg disorder that is secondary to the service-connected left knee disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Another VA examination is needed to determine the nature and etiology of any diagnosed left leg disorder, including a circulatory disability.  
 
Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence, including private treatment records regarding his vein cauterization procedure.  After securing such information and authorization, VA should seek to obtain copies of all evidence referred to by the Veteran that is not already part of the record, as well as any VA treatment records.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA examination to address the nature and etiology of any diagnosed left leg disorder, including any circulatory disability.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.
 
Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed left leg disorder is etiologically related to or aggravated by his service- connected left knee disorder, or his periods of active service.  A complete rationale for all stated opinions is required.

The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner should include discussion of the Veteran's documented medical history and assertions as well as his lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

Again, the examiner must discuss the Veteran's self-reported history of symptoms.  While the Veteran is not competent to diagnose a specific left leg or circulatory disorder he is competent to state that he has had left leg problems, to include circulation problems.  The examining physician is further advised that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.
 
3.  Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
4.  After completing the above actions, and considering any other developments discovered by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


